Exhibit 10.1

JOINDER AND SECOND AMENDMENT TO CREDIT AND SECURITY
AGREEMENT AND OTHER LOAN DOCUMENTS AND CONSENT
THIS JOINDER AND SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENT AND OTHER
LOAN DOCUMENTS AND CONSENT (this “Amendment”), dated as of March 27, 2015, is
entered into by and among NOVATEL WIRELESS, INC., a Delaware corporation
(“Novatel”), ENFORA, INC., a Delaware corporation (“Enfora”; Novatel and Enfora
are sometimes referred to in this Agreement individually as a “Borrower” and
collectively as the “Borrowers”), FEENEY WIRELESS, LLC, an Oregon limited
liability company (“Feeney Wireless”), R.E.R. ENTERPRISES, INC., an Oregon
corporation (“RER Enterprises”), FEENEY WIRELESS IC-DISC, INC., a Delaware
corporation (“Feeney Wireless IC-DISC”; Feeney Wireless, RER Enterprises and
Feeney Wireless IC-DISC are sometimes referred to in this Amendment individually
as a “New Loan Party” and collectively as the “New Loan Parties”), and WELLS
FARGO BANK, NATIONAL ASSOCIATION (the “Lender”). Terms used herein without
definition shall have the meanings ascribed to them in the Credit Agreement
defined below.
RECITALS
A.    The Lender and Borrowers have previously entered into that certain Credit
and Security Agreement dated as of October 31, 2014 (as amended, modified and
supplemented from time to time, the “Credit Agreement”), pursuant to which the
Lender has made certain loans and financial accommodations available to
Borrowers.
B.    Novatel, Duck Acquisition, Inc., an Oregon corporation and subsidiary of
Novatel formed to effectuate the Merger (defined below) (“Merger Sub”), and RER
Enterprises intend to effect a merger of Merger Sub with and into RER
Enterprises, pursuant to which Merger Sub will cease to exist, and RER
Enterprises will become a wholly owned subsidiary of Novatel (the “Merger”),
pursuant to that certain Agreement and Plan of Merger, dated as of March 27,
2015, by and among Novatel, Merger Sub, RER Enterprises, the stockholders of RER
Enterprises party thereto, and Ethan Ralston, as the shareholder representative
(the “Merger Agreement”), and all other documents related thereto and executed
in connection therewith (collectively, the “Feeney Merger Documents”).
C.    The Lender and Borrowers now wish for the Lender to (i) consent to the
Merger, (ii) add each of RER Enterprises and Feeney Wireless IC-DISC as a
“Guarantor” and a “Loan Party” under, and as a party to, the Credit Agreement
and the other Loan Documents, (iii) add Feeney Wireless as a “Borrower” and a
“Loan Party under, and as a party to, the Credit Agreement and the other Loan
Documents, and (iv) amend the Credit Agreement on the terms and conditions set
forth herein.
D.    Borrowers are entering into this Amendment with the understanding and
agreement that, except as specifically provided herein, none of the Lender’s
rights or remedies as set forth in the Credit Agreement or any other Loan
Document is being waived or modified by the terms of this Amendment.




--------------------------------------------------------------------------------



AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1.Addition and Joinder of RER Enterprises and Feeney Wireless IC-DISC.
1.1    Borrowers and Lender agree that each of RER Enterprises and Feeney
Wireless IC-DISC shall be deemed to be a “Guarantor” and a “Loan Party” under
the Credit Agreement and the other Loan Documents.
1.2    Upon the date and effectiveness of this Amendment, each of RER
Enterprises and Feeney Wireless IC-DISC agrees (i) that it shall be deemed to be
a party to the Credit Agreement as a “Guarantor” and a “Loan Party” thereunder,
(ii) subject to Exhibit E attached to this Amendment, that it shall be deemed to
have made all of the representations and warranties of a “Guarantor” and a “Loan
Party” under the Credit Agreement and to have agreed to be bound, jointly and
severally with all other “Guarantors” and “Loan Parties” by all of the
conditions, obligations, appointments, covenants, representations, warranties
and other agreements of a “Guarantor” and “Loan Party” under and as set forth in
the Credit Agreement and this Amendment, and (iii) to promptly execute all
further documentation, amendments, supplements, schedules, agreements and/or
financing statements reasonably required by Lender consistent with and in
furtherance of the Credit Agreement, the other Loan Documents and this
Amendment. Without limiting the generality of the foregoing, each of RER
Enterprises and Feeney Wireless IC-DISC hereby unconditionally grants, assigns,
and pledges to Lender for the benefit of Lender and each Bank Product Provider,
to secure payment and performance of the Obligations, a continuing security
interest in and Lien on all of RER Enterprises’ and Feeney Wireless IC-DISC’s
right, title, and interest, respectively, in and to the Collateral, as security
for the payment and performance of all Obligations.
2.    Addition and Joinder of Feeney Wireless.
2.1    Borrowers and Lender agree that Feeney Wireless shall be deemed to be a
“Borrower” and a “Loan Party” under the Credit Agreement and the other Loan
Documents.
2.2    Upon the date and effectiveness of this Amendment, Feeney Wireless agrees
(i) that it shall be deemed to be a party to the Credit Agreement as a
“Borrower” and a “Loan Party” thereunder, (ii) subject to Exhibit E attached to
this Amendment, that it shall be deemed to have made all of the representations
and warranties of a “Borrower” and a “Loan Party” under the Credit Agreement and
to have agreed to be bound, jointly and severally with all other “Borrowers” and
“Loan Parties” by all of the conditions, obligations, appointments, covenants,
representations, warranties and other agreements of a “Borrower” and “Loan
Party” under and as set forth in the Credit Agreement and this Amendment, and
(iii) to promptly execute all further documentation, amendments, supplements,
schedules, agreements and/or financing statements reasonably required by Lender
consistent with and in furtherance of the Credit Agreement, the other Loan
Documents and this Amendment. Without limiting the generality of the foregoing,

2

--------------------------------------------------------------------------------



Feeney Wireless hereby unconditionally grants, assigns, and pledges to Lender
for the benefit of Lender and each Bank Product Provider, to secure payment and
performance of the Obligations, a continuing security interest in and Lien on
all of Feeney Wireless’s right, title, and interest in and to the Collateral, as
security for the payment and performance of all Obligations.
3.    Amendments to Credit Agreement.
3.1    The first sentence of Section 2.4(b) of the Credit Agreement is hereby
amended to read in its entirety as follows:
“Other than during any period described in the next sentence, Borrowers shall
deposit all payments from Account Debtors, insurance proceeds, and any other
collections into the Collection Account, and, so long as no Event of Default is
existing, such funds shall be transferred from the Collection Account to, and be
maintained in, any other Deposit Accounts maintained with Lender or that are
subject to Control Agreements as directed by Borrowers from time to time;
provided that during the Cash Management Transition Period, Novatel Wireless,
Inc. and Enfora, Inc. may deposit such payments, insurance proceeds, and other
collections in the accounts maintained by such Borrowers with Bank of America,
and R.E.R. Enterprises, Inc., Feeney Wireless, LLC and Feeney Wireless IC-DISC,
Inc. may deposit such payments, insurance proceeds, and other collections in the
accounts maintained by such Loan Party with U.S. Bank National Association, in
each case so long as Loan Parties continue to comply with the terms set forth in
Section 6.12(j).”
3.2    Section 6.11(a) of the Credit Agreement is hereby amended by deleting the
word “or” at the end of clause (v) thereof, renumbering clause (vi) thereof as
clause (vii), and adding a new clause (vi) to read in its entirety as follows:
“(vi)    of a potential change in ownership of the property located at 1505,
1509 or 1515 Westec Drive, Eugene, OR;”
3.3    Clauses (i) and (iii) of Section 6.12(j) of the Credit Agreement is
hereby amended to read in its entirety as follows:
“(i)    As of the Second Amendment Date, each of Novatel Wireless, Inc. and
Enfora, Inc. shall have established and shall maintain at Lender all Cash
Management Services, including all deposit accounts (other than, during the Cash
Management Transition Period, the Deposit Accounts and Securities Account
maintained at Bank of America as set forth on Schedule 5.15 of the Information
Certificate). Within 60 days (or such longer period permitted by Lender in
Lender’s sole discretion) following the Second Amendment Date (the “Cash
Management Transition Period”), each Loan Party shall establish and maintain at
Lender all Cash Management Services, including all deposit accounts; provided
that any Loan Party may continue to maintain deposit accounts at other banks for
purposes of holding foreign currency deposits so long as the aggregate Dollar
Equivalent of funds in such other accounts shall not exceed $2,000,000 at any

3

--------------------------------------------------------------------------------



time. Such Cash Management Services maintained by each Loan Party shall be of a
type and on terms reasonably satisfactory to Lender;”
“(iii)    During the Cash Management Transition Period, Loan Parties shall
arrange for all cash held in any of the Loan Parties’ accounts maintained at
Bank of America and U.S. Bank National Association, other than the Excluded
Funds (defined below), to be transferred to the Collection Account no less
frequently than 3 times each calendar week. “Excluded Funds” means the following
funds held or maintained by Loan Parties in their Bank of America or U.S. Bank
National Association accounts: (A) any funds held in an operating account to
cover any checks drawn on such account for the purpose of payment of Loan
Parties’ costs and expenses; (B) any funds held in a payroll or similar account
to the extent necessary to cover payroll or similar liabilities of the Loan
Parties; and (C) any funds held in a foreign currency account for purposes of
covering expenses owing to foreign Persons by Loan Parties, provided that the
aggregate Dollar Equivalent of funds under this clause (C) shall not exceed
$2,000,000 at any time.”
3.4    Clause (iv) of Section 7.11(b) of the Credit Agreement is hereby amended
to read in its entirety as follows:
“(iv) funds maintained in deposit accounts with Bank of America and U.S. Bank
National Association during the Cash Management Transition Period (but subject
to the other terms and conditions of this Agreement),”
3.5    The following new defined terms are hereby added to Schedule 1.1 to the
Credit Agreement in the appropriate alphabetical position:
““Feeney Merger Documents” means that certain Agreement and Plan of Merger,
dated as of March 27, 2015, by and among Novatel Wireless, Inc., Duck
Acquisition, Inc., R.E.R. Enterprises, Inc., the stockholders of R.E.R.
Enterprises, Inc. party thereto, and Ethan Ralston, as the shareholder
representative, and all other documents related thereto and executed in
connection therewith.”
““Second Amendment Date” means March 27, 2015.”
““Specified Liens” means the Liens set forth on Schedule P-3; provided that any
such Lien shall no longer be a Specified Lien if such Lien has been terminated
and released and Lender has received evidence thereof, in form and substance
reasonably satisfactory to Lender.”
3.6    The definition of “EBITDA” set forth in Schedule 1.1 to the Credit
Agreement is hereby amended by deleting the word “and” at the end of clause
(c)(xiv) thereof, adding the word “and” at the end of clause (c)(xv) thereof,
and adding a new clause (c)(xvi) to read in its entirety as follows:

4

--------------------------------------------------------------------------------



“(xvi)    documented transaction bonuses paid in connection with the Merger
within 30 days of the Second Amendment Date in an aggregate amount not to exceed
$550,000;”
3.7    The definition of “Eligible Accounts” set forth in Schedule 1.1 to the
Credit Agreement is hereby amended as follows:
(a)    Clause (h) thereof is amended by adding the following after the first
reference to “Accounts” set forth therein:
“(other than Accounts owing to Feeney Wireless, LLC up to a maximum amount of
$250,000 at any time)”
(b)    The word “and” at the end of clause (x) thereof is deleted, clause (y)
thereof is renumbered as clause (z), and a new clause (y) is added to read in
its entirety as follows:
“(y)    Accounts owing to or originated by Feeney Wireless, LLC, until (i) the
completion of an examination of such Accounts, in each case, reasonably
satisfactory to Lender, (ii) such time as Lender confirms by receipt of a
satisfactory search to reflect its UCC-1 filing that it has obtained a first
priority perfected security interest in the personal property assets of Feeney
Wireless, LLC (subject to Permitted Liens), and (iii) so long as any Specified
Liens exist, (x) Lender has established and at all times maintains a Reserve in
respect of amounts owing by any Borrower with respect to Indebtedness secured by
Specified Liens (as determined by Lender in its sole discretion), or (y) the
Indebtedness secured by Specified Liens is subordinated to the Obligations on
terms and conditions acceptable to Lender; and”
3.8    Clause (k) of the definition of “Permitted Indebtedness” set forth in
Schedule 1.1 to the Credit Agreement is hereby amended to read in its entirety
as follows:
“(k)    unsecured Indebtedness (including, but not limited to, earnouts) of any
Borrower that is incurred on the date of the consummation of a Permitted
Acquisition solely for the purpose of consummating such Permitted Acquisition so
long as (i) no Event of Default has occurred and is continuing or would result
therefrom, (ii) such unsecured Indebtedness is not incurred for working capital
purposes, (iii) such unsecured Indebtedness (other than earnouts) does not
mature prior to the date that is 6 months after the Maturity Date, and (iv) such
Indebtedness (other than earnouts under the Feeney Merger Documents) is
subordinated in right of payment to the Obligations on terms and conditions
satisfactory to Lender; provided, however, that if any payment on the earnouts
under the Feeney Merger Documents are to be paid in cash, Borrowers shall have
Excess Availability in an amount equal to or greater than $10,000,000 on a
pro-forma basis for the 60 day period immediately preceding the date of the
payment of any earnout under the Feeney Merger Documents and immediately after
giving effect to any such payment;”

5

--------------------------------------------------------------------------------



3.9    The definition of “Permitted Liens” set forth in Schedule 1.1 to the
Credit Agreement is hereby amended by deleting the word “and” at the end of
clause (r) thereof, renumbering clause (s) thereof as clause (t), and adding a
new clause (s) to read in its entirety as follows:
“(s)    the Specified Liens; provided, that after the date that is 90 days after
the Second Amendment Date (as such period may be extended by Lender in its sole
discretion), the Specified Liens shall no longer constitute Permitted Liens
unless (x) Lender has established and at all times maintains a Reserve in
respect of amounts owing by any Borrower with respect to Indebtedness secured by
Specified Liens (as determined by Lender in its sole discretion), (y) the
Indebtedness secured by Specified Liens is subordinated to the Obligations on
terms and conditions acceptable to Lender, or (z) the Lender has determined in
its sole discretion that such Specified Lien may remain a Permitted Lien; and”
3.10    Clause (a) of the fourth box of Schedule 2.12 of the Credit Agreement is
hereby amended in its entirety as follows:
“(a)    Collateral Exam Fees, Costs and Expenses. Lender’s fees, costs and
expenses in connection with any collateral exams or inspections conducted by or
on behalf of Lender at the current rates established from time to time by Lender
as its fee for collateral exams or inspections (which fees are currently $1,080
per day per collateral examiner), together with all actual out-of-pocket costs
and expenses incurred in conducting any collateral exam or inspection; provided,
however, (i) so long as no Default or Event of Default shall have occurred and
be continuing and Borrowers’ Liquidity is greater than $15,000,000 at all times,
Borrowers shall be obligated to reimburse Lender for fees, costs and expenses
related for not more than two (2) such collateral exams and inspections in any
twelve-month period, and (ii) if Borrowers’ Liquidity is $15,000,000 or less at
any time, but so long as no Default or Event of Default shall have occurred and
be continuing, Borrowers shall be obligated to reimburse Lender for fees, costs
and expenses related for not more than four (4) such collateral exams and
inspections in any twelve-month period. Furthermore, so long as no Default or
Event of Default shall have occurred and be continuing, Borrowers shall not be
obligated to reimburse Lender for fees, costs and expenses that exceed in the
aggregate $10,000 for any single collateral exam (but such cap shall not apply
to collateral exams conducted prior to the Closing Date or in connection with
the Merger). In addition (and not subject to the foregoing 2 or 4 collateral
exam and inspection limit), Borrowers shall be obligated to reimburse Lender for
all fees, costs and expenses related to any collateral exams or inspections
obtained prior to the Closing Date or in connection with the Merger. Applicable
fees related to electronic collateral reporting will also be charged.”
3.11    Exhibit A to the Credit Agreement is hereby replaced in its entirety
with Exhibit A attached to this Amendment.
3.12    Exhibit D to the Credit Agreement is hereby amended as follows:

6

--------------------------------------------------------------------------------



(a)    All references to “the Closing Date” set forth therein shall be replaced
with “the Second Amendment Date”.
(b)    The following new Section 5.32 is hereby added to the end of Exhibit D:
“5.32    Feeney Merger Documents. As of the Second Amendment Date, Borrowers
have delivered to Lender a complete and correct copy of the Feeney Merger
Documents, including all schedules and exhibits thereto. The execution, delivery
and performance of each of the Feeney Merger Documents has been duly authorized
by all necessary action on the part of Duck Acquisition, Inc. and Novatel
Wireless, Inc.. Each Feeney Merger Document is the legal, valid and binding
obligation of Duck Acquisition, Inc. and Novatel Wireless, Inc., enforceable
against Duck Acquisition, Inc. and Novatel Wireless, Inc. in accordance with its
terms, in each case except (i) as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting generally the enforcement of creditors' rights and (ii) the
availability of the remedy of specific performance or injunctive or other
equitable relief is subject to the discretion of the court before which any
proceeding therefor may be brought. Duck Acquisition, Inc. and Novatel Wireless,
Inc. are not in default in the performance or compliance with any material
provisions thereof. As of the Second Amendment Date, all representations and
warranties made by Duck Acquisition, Inc. and Novatel Wireless, Inc. in the
Feeney Merger Documents and in the certificates delivered in connection
therewith were true and correct in all material respects. To Borrowers’
knowledge, none of the representations or warranties of any other Person in the
Feeney Merger Documents contain any untrue statement of a material fact or omit
any fact necessary to make the statements therein not misleading, in any case
that could reasonably be expected to result in a Material Adverse Change. On the
Second Amendment Date, the transactions contemplated by the Feeney Merger
Documents have been or will be consummated in all material respects, in
accordance with all applicable laws. As of the Second Amendment Date, all
requisite approvals by Governmental Authorities having jurisdiction over Duck
Acquisition, Inc. and Novatel Wireless, Inc. and, to each Borrower’s knowledge,
each other Person party to the Feeney Merger Documents, with respect to such
transactions, have been obtained (including filings or approvals required under
the Hart-Scott-Rodino Antitrust Improvements Act, if applicable), except for any
approval the failure to obtain would not reasonably be expected to result in a
Material Adverse Change.”
3.13    Exhibit E to the Credit Agreement is hereby replaced in its entirety
with Exhibit E attached to this Amendment.
3.14    A new Schedule P-3 is hereby added to the Credit Agreement as set forth
in its entirety on Schedule P-3 to this Amendment.
4.    Consents. Upon satisfaction of the conditions precedent set forth in
Section 6 of this Amendment (other than the filing of the Merger in the State of
Oregon) and notwithstanding any restrictions in the Credit Agreement, Lender
hereby consents to the following:

7

--------------------------------------------------------------------------------



4.1    The Merger, which shall be deemed to constitute a “Permitted Acquisition”
under the Credit Agreement; and
4.2    The cancellation prior to the date hereof of a portion of the equity of
Novatel Wireless Technologies, Ltd. owned by Novatel.
5.    Amendment Fee. Intentionally Omitted.
6.    Effectiveness of this Amendment. This Amendment (other than the consents
set forth in Section 4 above which shall be effective on the date hereof) shall
be effective upon Lender’s receipt of the following items, in form and content
acceptable to the Lender:
6.1    This Amendment, duly executed in a sufficient number of counterparts for
distribution to all parties;
6.2    The Continuing Guaranty duly executed by RER Enterprises and Feeney
Wireless IC-DISC;
6.3    A Pledged Interests Addendum duly executed by each of Novatel, RER
Enterprises and Feeney Wireless;
6.4    A Patent and Trademark Security Agreement duly executed by Feeney
Wireless and a Patent and Trademark Security Agreement duly executed by Novatel;
6.5    Collateral Access Agreements for each of the following locations: 1505
and 1509 Westec Drive, Eugene, OR and 1515 Westec Drive, Eugene, OR;
6.6    Certificates of insurance relating to the New Loan Parties;
6.7    Current searches of the New Loan Parties showing that no Liens have been
filed and remain in effect against such Person other than Permitted Liens;
6.8    A perfected first priority security interest in the assets of each New
Loan Party (subject to Permitted Liens);
6.9    Such forms and verifications as Lender may need to comply with the U.S.A.
Patriot Act and any other regulatory or internal policies applicable to or
mandated by Lender;
6.10    An opinion of counsel to the New Loan Parties;
6.11    The Merger shall have been consummated in accordance with the terms of
the Feeney Merger Documents, the forms of which shall have been approved by
Lender, and no terms or conditions of the Feeney Merger Documents (other than
any immaterial terms or conditions) shall have been waived without the consent
of Lender;
6.12    A certificate from the Secretary of each Borrower and each New Loan
Party (i) attesting to the Governing Documents of such Borrower and such New
Loan Party, as applicable,

8

--------------------------------------------------------------------------------



(ii) attesting to the resolutions of the Board of such Borrower and such New
Loan Party, as applicable, authorizing its execution, delivery, and performance
of this Amendment and the other Loan Documents to which such Borrower or such
New Loan Party, as applicable, is a party, (iii) authorizing specific officers
of such Borrower or such New Loan Party, as applicable, to execute the same, and
(iv) attesting to the incumbency and signatures of such specific officers of
such Borrower or such New Loan Party, as applicable;
6.13    Certificates of status with respect to each New Loan Party issued by (i)
the appropriate officer of the jurisdiction of organization of such Person and
(ii) the appropriate officer of the jurisdictions (other than the jurisdiction
of organization of such New Loan Party) in which the failure to be duly
qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that such Person is in good standing in such
jurisdiction;
6.14    The representations and warranties set forth in this Amendment must be
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof); and
6.15    All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall have been delivered or
executed or recorded, as reasonably required by the Lender.
7.    Post-Amendment Covenants. The obligations of Lender to continue to make
Advances (or otherwise extend credit hereunder) is subject to the satisfaction
of the following covenants, and the failure by Borrowers to so perform or cause
to be performed the following as and when required, unless extended or otherwise
waived in writing by Lender (in Lender’s sole discretion), shall constitute an
Event of Default:
7.1    Within 10 Business Days after the date of this Amendment, Borrowers shall
deliver to Lender stock certificates and stock powers, in form and substance
reasonalby satisfactory to Lender, with respect to each of RER Enterprises,
Feeney Wireless IC-DISC and Novatel Wireless Technologies, Ltd.;
7.2    Within 60 days after the date of this Amendment, Borrowers shall have
closed all Deposit Accounts maintained with U.S. Bank National Association; and
7.3    Within 60 days after the date of this Amendment, Borrowers shall have
closed the following Deposit Accounts and Securities Account maintained with
Bank of America: Account Nos. xxxx, xxxx and xxxx.
8.    Representations and Warranties. Each Borrower and each New Loan Party
represent and warrant as follows:
8.1    Authority. Each Borrower and each New Loan Party has the requisite
corporate or limited liability company, as applicable, power and authority to
execute and deliver this Amendment, and to perform its obligations hereunder and
under the Loan Documents (as

9

--------------------------------------------------------------------------------



amended or modified hereby) to which it is a party. The execution, delivery and
performance by Borrowers and the New Loan Parties of this Amendment have been
duly approved by all necessary corporate or limited liability company, as
applicable, action and no other corporate or limited liability company, as
applicable, proceedings are necessary to consummate such transactions.
8.2    Enforceability. This Amendment has been duly executed and delivered by
Borrowers and the New Loan Parties. This Amendment and each Loan Document (as
amended or modified hereby) is the legal, valid and binding obligation of each
Borrower and each New Loan Party, enforceable against each Borrower and New Loan
Party in accordance with its terms, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’ rights generally, and is in
full force and effect.
8.3    Representations and Warranties. Subject to the effectiveness of this
Amendment and Exhibit E attached hereto, the representations and warranties
contained in each Loan Document (other than any such representations or
warranties that, by their terms, are specifically made as of a date other than
the date hereof) are true and correct in all material respects on and as of the
date hereof as though made on and as of the date hereof.
8.4    Due Execution. The execution, delivery and performance of this Amendment
are within the corporate or limited liability company, as applicable, power of
each Borrower and each New Loan Party, have been duly authorized by all
necessary action, have received all necessary governmental approval, if any, and
do not contravene any law or any contractual restrictions binding on any
Borrower or any New Loan Party except to the extent that any such contravention
could not individually or in the aggregate reasonably be expected to cause a
Material Adverse Change.
8.5    No Default. Upon the effectiveness of this Amendment and the consents set
forth in Section 4, no event has occurred and is continuing that constitutes a
Default or an Event of Default.
9.    No Waiver. Except as otherwise expressly provided herein, the execution of
this Amendment and the acceptance of all other agreements and instruments
related hereto shall not be deemed to be a waiver of any Default or Event of
Default under the Credit Agreement or a waiver of any breach, default or event
of default under any other Loan Document or other document held by Lender,
whether or not known to Lender and whether or not existing on the date of this
Amendment.
10.    Release. Each of the Borrowers and New Loan Parties hereby absolutely and
unconditionally releases and forever discharges Lender, and any and all
participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
with all of the present and former directors, officers, agents and employees of
any of the foregoing, from any and all claims, demands or causes of action of
any kind, nature or description, whether arising in law or equity or upon
contract or tort or under any state or federal law or otherwise, which Borrowers
or New Loan Parties have had, now have or

10

--------------------------------------------------------------------------------



have made claim to have against any such person for or by reason of any act,
omission, matter, cause or thing whatsoever arising from the beginning of time
to and including the date of this Amendment, whether such claims, demands and
causes of action are matured or unmatured or known or unknown. It is the
intention of the Borrowers and New Loan Parties in executing this release that
the same shall be effective as a bar to each and every claim, demand and cause
of action specified and in furtherance of this intention Borrowers and New Loan
Parties each waives and relinquishes all rights and benefits under Section 1542
of the Civil Code of the State of California, which provides:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MIGHT HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
The parties acknowledge that each may hereafter discover facts different from or
in addition to those now known or believed to be true with respect to such
claims, demands, or causes of action and agree that this instrument shall be and
remain effective in all respects notwithstanding any such differences or
additional facts.
11.    Costs and Expenses. Borrowers hereby reaffirm their agreement under the
Credit Agreement to pay or reimburse Lender on demand for all Lender Expenses
incurred by Lender in connection with the Loan Documents. Without limiting the
generality of the foregoing, Borrowers specifically agree to pay all reasonable
and documented (to the extent such documentation is reasonably requested by
Borrowers) out-of-pocket fees and disbursements of counsel to Lender for the
services performed by such counsel in connection with the preparation of this
Amendment and the documents and instruments incidental hereto. Borrowers hereby
agree that Lender may, at any time or from time to time in its sole discretion
and without further authorization by Borrowers, make an Advance to the Borrowers
under the Credit Agreement, or apply the proceeds of any Advance, for the
purpose of paying any such fees, disbursements, costs and expenses.
12.    Choice of Law; Venue; Jury Trial Waiver; Arbitration. The validity of
this Amendment, its construction, interpretation and enforcement, and the rights
of the parties hereunder shall be determined under, governed by, and construed
in accordance with the internal laws of the State of California governing
contracts only to be performed in that State. All of the terms of Section 13 of
the Credit Agreement are hereby incorporated by reference into this Amendment,
mutatis mutandis.
13.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties and separate counterparts, each of which
when so executed and delivered, shall be deemed an original, and all of which,
when taken together, shall constitute one and the same instrument. Delivery of
an executed counterpart of a signature page to this Amendment by telefacsimile
or “pdf” file or other similar method of electronic transmission shall be
effective as delivery of a manually executed counterpart of this Amendment.

11

--------------------------------------------------------------------------------



14.    Reference to and Effect on the Loan Documents.
14.1    Upon and after the effectiveness of this Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereof” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified and amended hereby.
14.2    Except as specifically amended by this Amendment, the Credit Agreement
and all other Loan Documents, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed and shall
constitute the legal, valid, binding and enforceable obligations of the
Borrowers and New Loan Parties to the Lender and Bank Product Providers, except
as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally.
14.3    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lender under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.
14.4    To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.
14.5    This Amendment shall be deemed to be a “Loan Document” (as defined in
the Credit Agreement).
15.    Ratification. Borrowers and the New Loan Parties hereby restate, ratify
and reaffirm each and every term and condition set forth in the Credit Agreement
and the other Loan Documents, in each case as amended by this Amendment,
effective as of the date hereof.
16.    Estoppel. To induce the Lender to enter into this Amendment and to
continue to make Advances or issue Letters of Credit to or for the account of
the Borrowers under the Credit Agreement, Borrowers hereby acknowledge and agree
that, as of the date hereof, there exists no right of offset, defense,
counterclaim or objection in favor of Borrowers as against the Lender or any
Bank Product Provider with respect to the Obligations.
17.    Integration; Conflict; Successors and Assigns; Amendment. This Amendment,
together with the other Loan Documents, incorporates all negotiations of the
parties hereto with respect to the subject matter hereof and is the final
expression and agreement of the parties hereto with respect to the subject
matter hereof. In the event of any conflict between this Amendment and the
Credit Agreement, the terms of this Amendment shall govern. This Amendment shall
bind and inure to the benefit of the respective successors and assigns of each
of the parties, subject to the provisions of the Credit Agreement and the other
Loan Documents. No amendment or

12

--------------------------------------------------------------------------------



modification of this Amendment shall be effective unless it has been agreed to
by Lender in a writing that specifically states that it is intended to amend or
modify this Amendment.
18.    Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
[signature pages follow]




IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.
BORROWERS:

NOVATEL WIRELESS, INC.

By:__/s/ Michael A. Newman____________
Name: Michael A. Newman
Title: Chief Financial Officer
ENFORA, INC.


By:__/s/ Michael A. Newman____________
Name: Michael A. Newman
Title: Chief Financial Officer

NEW LOAN PARTIES:

FEENEY WIRELESS, LLC

By:__/s/ Michael A. Newman____________
Name: Michael A. Newman
Title: Secretary

R.E.R. ENTERPRISES, INC.

By:__/s/ Michael A. Newman____________
Name: Michael A. Newman
Title: Secretary

FEENEY WIRELESS IC-DISC, INC.

By:__/s/ Michael A. Newman____________
Name: Michael A. Newman
Title: Secretary




LENDER:

WELLS FARGO BANK,
NATIONAL ASSOCIATION

By:____/s/ Robin Van Meter___________
Name: Robin Van Meter
Title: Authorized Signator











13